*548
Judgment affirmed.

The plaintiff introduced a certified copy of the verdict and judgment in the claim case. The certificate was dated September 11, 1889. In the caption of the copy appeared “ September term, 1888.” At" the close of the judgment, as transcribed,were the words, “Judgment signed this Sept. 27th, 1889.” The surety objected that the certificate showed on its face that it was not true, and on this account the alleged judgment was not admissible.
E. F. Hinton and E. H. Cutts, for plaintiff in error.
J. H. Lumpkin and "W. H. & C. R. McCrory, contra.